Title: To Benjamin Franklin from Gérard de Rayneval, 12 April 1782
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


à Vles. le 12. avril 1782
J’ai mis Sous les yeux de M. le Cte. de Vergennes, M, les differentes letres que M Hartley vous a écrites, ainsi que votre projet de rèponse; ce Ministre a donné une entiére aprobation à la manière dont vous vous exprimez. Je joins ici un postscriptum concernant M. forth; M. le Cte. de Vergennes, qui en a pris lecture, trouve que vous pouvez sans inconvénient le transmettre à votre correspondant.
M. franklin

P.S. Apostille fournie à M. franklin le 12. avril 1782. a écrire à M. Hartley.
Depuis ma lettre écrite, M, j’ai pezé de nouveau les différentes ouvertures qu’elle renferme. Selon vous l’ancien ministère anglois desiroit sincèrement une reconciliation avec nous, et il nous proposoit dans cette vüe une paix Séparée. Tandis que vous me transmettiez ce vœu du Ld North, cet ex-ministre avoit ici un émissaire chargé de Sonder le ministere françois Sur Ses dispositions pacifiques, et de lui faire des propositions fort avantageuses. Vous pouvez juger par là, M, de l’opinion que je dois avoir des intentions du Ld North et de Ses Collègues. Pour vous convaincre de la vérité de la notion que je vous transmets, je vous confiérai que l’emissaire étoit un M. forth; et qu’on l’a chargé ici de rèpondre aux ministres anglois, que le Roi De france desiroit la paix autant que le Roi d’angre. [Angleterre], qu’il s’y prêteroit des qu’il le pourroit avec dignité et sûreté; mais qu’il importe avant tout à S. M. T. C. de savoir si la Cour de Londres etoit disposée a traiter ègalement avec les alliés de la france. M. forth est parti avec cette réponse pour Londres; mais il y a aparence qu’il ne sera arrivé qu’après la retraite des Ministres qui l’avoient envoyé. Vous pourrez, M, Sans aucun inconvénient faire usage de ces détails, Si vous le jugez à propos: ils feront connaître au Ministere actüel les principes de la Cour de france, et ils le convaincront, jespère, que le projet de nous desunir seroit aussi illusoire qu’il nous seroit injurieux. Quant au probleme remis à M. forth, je ne Saurois prévoir, (Si les nouveaux Ministres en sont instruits) de quelle maniére ils croiront devoir le resoudre: S’ils aiment La paix, comme ils l’ont persuadé à la nation anglaise et à toute l’Europe, ils ne doivent pas être embarassés: la france leur a ouvert une voie qu’ils peuvent, selon moi, suivre sans blesser la dignité de leur maître; s’ils ne la suivent pas, ils se flattent sans doute que le Sort des armes procurera à L’angre. des succès qu’il leur a refusé jusquà present: ce Sera à La providence à couronner ou a frustrer leurs espérances./.

